                 Case 20-11413-KBO            Doc 276       Filed 07/07/20        Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    LVI INTERMEDIATE HOLDINGS, INC., et al.,                      Case No. 20-11413 (KBO)

                           Debtors.1                              (Jointly Administered)


                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, Sung Kim, declare:

       1. I am over the age of 18 years and not a party to these chapter 11 cases.

       2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
          NY 11219.

       3. On the 26th day of June, 2020, DRC, acting under my supervision, caused a true and accurate
          copy of the “Order Authorizing the Sale of Miscellaneous Assets Outside the Ordinary Course
          of Business Free and Clear of All Liens, Claims, Interests and Encumbrances” (Docket No.
          211), to be served via electronic mail upon the parties as set forth on Exhibit 1; and via First
          Class US Mail upon the parties as set forth in Exhibit 2, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 3rd day of July, 2020, Brooklyn, New York.

                                                                      By ________________________
                                                                               Sung Kim
Sworn before me this
3rd day of July, 2020

_____________________
Notary Public

1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00033
Case 20-11413-KBO   Doc 276   Filed 07/07/20   Page 2 of 7
                                                Case 20-11413-KBO Doc 276 Filed 07/07/20 Page 3 of 7
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 1 of 2                                                                                                                                 06/26/2020 11:33:21 AM
000067P001-1448S-033                          000080P001-1448S-033                          000071P001-1448S-033                    000020P001-1448S-033
ALORICA INC                                   BURR & FORMAN LLP                             CAMPBELL & LEVINE LLC                   COLE SCHOTZ P.C.
DANIELLE EVANS                                RICHARD A ROBINSON,ESQ                        MARK T HURFORD,ESQ                      G. DAVID DEAN
5161 CALIFORNIA AVE.,STE 100                  1201 N MARKET ST.,STE 1407                    222 DELAWARE AVE.,STE 1620              500 DELAWARE AVE
IRVINE CA 92617                               WILMINGTON DE 19801                           WILMINGTON DE 19801                     SUITE 1410
DANIELLE.EVANS@ALORICA.COM                    RROBINSON@BURR.COM                            MHURFORD@CAMLEV.COM                     WILMINGTON DE 19801
                                                                                                                                    DDEAN@COLESCHOTZ.COM


000079P001-1448S-033                          000066P001-1448S-033                          000066P001-1448S-033                    000069P001-1448S-033
FORCHELLI DEEGAN TERRANA LLP                  FURR AND COHEN PA                             FURR AND COHEN PA                       GREENBERG TRAURIG LLP
GERARD R LUCKMAN                              ROBERT C FURR,ESQ                             ROBERT C FURR,ESQ                       DENNIS A MELORO
333 EARLE OVINGTON BLVD.,STE 1010             2255 GLADES RD.,STE 301E                      2255 GLADES RD.,STE 301E                THE NEMOURS BLDG
UNIONDALE NY 11553                            BOCA RATON FL 33431                           BOCA RATON FL 33431                     1007 NORTH ORANGE ST.,STE 1200
GLUCKMAN@FORCHELLILAW.COM                     RFURR@FURRCOHEN.COM                           LTITUS@FURRCOHEN.COM                    WILMINGTON DE 19801
                                                                                                                                    MELOROD@GTLAW.COM


000068P001-1448S-033                          000063P001-1448S-033                          000061P001-1448S-033                    000085P001-1448S-033
GREENBERG TRAURIG PA                          KURTZMAN STEADY LLC                           LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ARI NEWMAN                                    JEFFREY KURTZMAN,ESQ                          ELIZABETH WELLER                        JOHN P DILMAN
333 SE 2ND AVE.,STE 4400                      401 S 2ND ST.,STE 200                         2777 N STEMMONS FREEWAY, STE 1000       P O BOX 3064
MIAMI FL 33131                                PHILADELPHIA PA 19147                         DALLAS TX 75207                         HOUSTON TX 77253-3064
NEWMANAR@GTLAW.COM                            KURTZMAN@KURTZMANSTEADY.COM                   DALLAS.BANKRUPTCY@PUBLICANS.COM         HOUSTON_BANKRUPTCY@PUBLICANS.COM




000065P001-1448S-033                          000073P001-1448S-033                          000072P001-1448S-033                    000088P001-1448S-033
LINEBARGER GOOGAN BLAIR & SAMPSON LLP         MCCREARY VESELKA BRAGG & ALLEN PC             METZ LEWIS BRODMAN MUST O'KEEFE LLC     MEYERS ROMAN FRIEDBERG & LEWIS LPA
DON STECKER                                   TARA LEDAY                                    JUSTIN M TUSKAN,ESQ                     DAVID M NEUMANN
112 E PECAN ST.,STE 2200                      P O BOX 24106701                              535 SMITHFIELD ST.,STE 800              28601 CHAGRIN BLVD.,STE 600
SAN ANTONIO TX 78205                          ROUND ROCK TX 78680                           PITTSBURGH PA 15222                     CLEVELAND OH 44122
SANANTONIO.BANKRUPTCY@PUBLICANS.COM           TLEDAY@MVBALAW.COM                            JTUSKAN@METZLEWIS.COM                   DNEUMANN@MEYERSROMAN.COM




000086P001-1448S-033                          000082P001-1448S-033                          000082P001-1448S-033                    000083P001-1448S-033
MILLER NASH GRAHAM & DUNN LLP                 MORRIS JAMES LLP                              MORRIS JAMES LLP                        MORRISON & FOERSTER LLP
JOHN R KNAPP JR                               ERIC J MONZO;BRYA M KEILSON                   ERIC J MONZO;BRYA M KEILSON             TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
PIER 70                                       500 DELAWARE AVE.,STE 1500                    500 DELAWARE AVE.,STE 1500              250 WEST 55TH ST
2801 ALASKAN WAY STE 300                      WILMINGTON DE 19801                           WILMINGTON DE 19801                     NEW YORK NY 10019
SEATTLE WA 98121                              EMONZO@MORRISJAMES.COM                        BKEILSON@MORRISJAMES.COM                TGOREN@MOFO.COM
JOHN.KNAPP@MILLERNASH.COM


000083P001-1448S-033                          000083P001-1448S-033                          000081P001-1448S-033                    000074P001-1448S-033
MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP                       OFFIT KURMAN PA                         PEPPER HAMILTON LLP
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   STEPHEN A METZ,ESQ                      KENNETH A LISTWAK
250 WEST 55TH ST                              250 WEST 55TH ST                              4800 MONTGOMERY LANE, 9TH FLR           HERCULES PLAZA STE 5100
NEW YORK NY 10019                             NEW YORK NY 10019                             BETHESDA MD 20814                       1313 N MARKET ST
MLIGHTNER@MOFO.COM                            AKISSNER@MOFO.COM                             SMETZ@OFFITKURMAN.COM                   WILMINGTON DE 19899-1709
                                                                                                                                    LISTWAKK@PEPPERLAW.COM
                                      Case 20-11413-KBO Doc 276 Filed 07/07/20 Page 4 of 7
                                                   LVI Intermediate Holdings, Inc. et al.
                                                             Electronic Mail
                                                              Exhibit Pages
Page # : 2 of 2                                                                                            06/26/2020 11:33:21 AM
002657P002-1448A-033                002657P002-1448A-033          000087P001-1448S-033           000089P001-1448S-033
SHAREHOLDER VALUE LTD               SHAREHOLDER VALUE LTD         SIRLIN LESSER & BENSON PC      WIECK DELUCA & GEMMA INCORPORATED
SCOTT CAIN                          SCOTT CAIN                    DANA S PLON,ESQ                ROBERT D WIECK,ESQ
5307 WEST LOOP 289                  5307 WEST LOOP 289            123 SOUTH BROAD ST.,STE 2100   ONE TURKS HEAD PLACE, STE 1300
STE 201                             STE 201                       PHILADELPHIA PA 19109          PROVIDENCE RI 02903
LUBBOCK TX 79414                    LUBBOCK TX 79414              DPLON@SIRLINLAW.COM            RWIECK@WDGLAW.COM
SCOTT@TIGRISLLC.NET                 DIANA@TIGRISLLC.NET


000090P001-1448S-033                000062P001-1448S-033
WIECK DELUCA & GEMMA INCORPORATED   WILES & WILES LLP
CHRISTINE L BAGLIONI,ESQ            VICTOR W NEWMARK,ESQ
ONE TURKS HEAD PLACE STE 1300       800 KENNESAW AVE.,STE 400
PROVIDENCE RI 02903                 MARIETTA GA 30060-7946
CBAGLIONI@WDGLAW.COM                BANKRUPTCY@EVICT.NET




              Records Printed :     30
Case 20-11413-KBO   Doc 276   Filed 07/07/20   Page 5 of 7
                                      Case 20-11413-KBO                 Doc 276   Filed 07/07/20            Page 6 of 7
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 1 of 2                                                                                                                        06/26/2020 11:37:16 AM
000022P001-1448S-033                000023P001-1448S-033                          000033P001-1448S-033                    000031P001-1448S-033
ALCON LABORATORIES INC              AMERICAN EXPRESS                              AMO SALES AND SVC INC                   AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                              GERARD SHIN                             MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                 PO BOX 74007099                         PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                          CHICAGO IL 60674-7099                   LOS ANGELES CA 90189




000013P001-1448S-033                000054P001-1448S-033                          000057P001-1448S-033                    000026P001-1448S-033
ARIZONA ATTORNEY GENERAL'S OFFICE   BEN COOK                                      BRACE WOOD                              CENTURYLINK
PO BOX 6123                         ADDRESS INTENTIONALLY OMITTED                 SARA TAYLOR                             MIGUEL ZELAYA
MD 7611                                                                           1400 E EXPRESSWAY 83                    PO BOX 52187
PHOENIX AZ 85005-6123                                                             SUITE 155                               PHOENIX AZ 85072-2187
                                                                                  MCALLEN TX 78503



000056P001-1448S-033                000020P001-1448S-033                          000027P001-1448S-033                    000014P001-1448S-033
CLINICAL PROPERTY HOLDINGS, LLC     COLE SCHOTZ P.C.                              DAVIS VISION INC                        DELAWARE ATTORNEY GENERAL
ERIC SOLHEIM                        G. DAVID DEAN                                 PAT CERVINO                             BANKRUPTCY DEPT
653 COLLINS MEADOW DRVIE            500 DELAWARE AVE                              175 EAST HOUSTON S                      CARVEL STATE OFFICE BLDG
GEORGETOWN SC 29940                 SUITE 1410                                    SAN ANTONIO TX 78205                    820 N FRENCH ST 6TH FL
                                    WILMINGTON DE 19801                                                                   WILMINGTON DE 19801



000008P002-1448S-033                000004P001-1448S-033                          000006P001-1448S-033                    000007P001-1448S-033
DELAWARE DIVISION OF REVENUE        DELAWARE SECRETARY OF STATE                   DELAWARE SECRETARY OF STATE             DELAWARE STATE TREASURY
CHRISTINA ROJAS                     DIV OF CORPORATIONS FRANCHISE TAX             DIVISION OF CORPORATIONS                BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILD 8TH FL    PO BOX 898                                    401 FEDERAL ST STE 4                    820 SILVER LAKE BLVD
820 N FRENCH ST                     DOVER DE 19903                                DOVER DE 19901                          STE 100
WILMINGTON DE 19801                                                                                                       DOVER DE 19904



000059P001-1448S-033                000030P001-1448S-033                          000009P001-1448S-033                    000021P001-1448S-033
DOUGLAS EMMETT 2010 LLC             FACEBOOK INC                                  FRANCHISE TAX BOARD                     GOLDBERG KOHN
CARMELA VILLAGRACIA                 1601 WILLOW RD                                BANKRUPTCY SECTION MSA340               RANDALL L KLEIN
1003 BISHOP ST                      MENLO PARK CA 94025                           PO BOX 2952                             55 EAST MONROE STREET
#440                                                                              SACRAMENTO CA 95812-2952                SUITE 3300
HONOLULU HI 96813                                                                                                         CHICAGO IL 60603



000024P001-1448S-033                000028P001-1448S-033                          000041P001-1448S-033                    000001P001-1448S-033
GOOGLE INC                          HENRY SCHEIN INC                              HW HOLLINGER CANADA INC                 INTERNAL REVENUE SVC
1600 AMPHITHEATRE PKWY              HEATHER STEPHENS                              ROBERTO MANCUSO                         CENTRALIZED INSOLVENCY OPERATION
MOUNTAIN VIEW CA 94043              PO BOX 371952                                 550 RUE SHERBROOKE O STE 2070           PO BOX 7346
                                    PITTSBURGH PA 15250-7952                      MONTREAL QC H3A1B9                      PHILADELPHIA PA 19101-7346
                                                                                  CANADA



000002P001-1448S-033                000037P001-1448S-033                          000053P001-1448S-033                    000042P001-1448S-033
INTERNAL REVENUE SVC                MARKETING ARCHITECTS                          MARKUS HOCKENSON                        METLIFE GROUP BENEFITS
CENTRALIZED INSOLVENCY OPERATION    B QUARBERG                                    ADDRESS INTENTIONALLY OMITTED           METLIFE SMALL BUSINESS CENTER
2970 MARKET ST                      110 CHESHIRE LN STE 200                                                               SHANNA CURRY
MAIL STOP 5 Q30 133                 MINNEAPOLIS MN 55305                                                                  BOX # 804466
PHILADELPHIA PA 19104-5016                                                                                                811 MAIN ST 7TH FLOOR
                                                                                                                          KANSAS CITY MO 64180-4466
                                                   Case 20-11413-KBO                  Doc 276   Filed 07/07/20            Page 7 of 7
                                                                         LVI Intermediate Holdings, Inc. et al.
                                                                                    Exhibit Pages

Page # : 2 of 2                                                                                                                                               06/26/2020 11:37:16 AM
000010P001-1448S-033                             000043P001-1448S-033                           000084P001-1448S-033                              000052P001-1448S-033
MICHIGAN DEPT OF TREASURY, TAX POL DIV           MICROSOFT ONLINE INC                           MISSOURI DEPT OF REVENUE                          MORRIS NICHOLS ARSHT & TUNNELL LLP
LITIGATION LIAISON                               PO BOX 847543                                  STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL   ROBERT J DEHNEY
430 WEST ALLEGAN ST                              DALLAS TX 75284-7543                           GENERAL COUNSEL'S OFFICE                          1201 NORTH MARKET STREET
2ND FL AUSTIN BLDG                                                                              BANKRUPTCY UNIT                                   16TH FLOOR
LANSING MI 48922                                                                                P.O. BOX 475                                      WILMINGTON DE 19801
                                                                                                JEFFERSON CITY MO 65105-0475


000044P001-1448S-033                             000076P001-1448S-033                           000039P001-1448S-033                              000003P002-1448S-033
NEUSTAR INFO SVC INC                             OASIS MEDICAL                                  OASIS MEDICAL INC                                 OFFICE OF THE US TRUSTEE
BANK OF AMERICA                                  MATT KRALL                                     MONICA LOERA                                      RICHARD L. SCHEPACARTER, ESQ
HOMAN HAGHARI                                    514 S VERMONT AVE                              514 SOUTH VERMONT AVE                             844 KING ST
PO BOX 742000                                    GLENDORA CA 91741                              GLENDORA CA 91741                                 STE 2207
ATLANTA GA 30374-2000                                                                                                                             WILMINGTON DE 19801



000064P001-1448S-033                             000055P001-1448S-033                           000032P001-1448S-033                              000040P001-1448S-033
OKLAHOMA COUNTY TREASURER                        RONALD ANTONIEWICZ                             ROSENBERG MEDIA                                   RP AVENTINE OFFICE OWNER LLC
GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY        ADDRESS INTENTIONALLY OMITTED                  JAY ROSENBERG                                     M GONZALEZ
320 ROBERT S KERR, RM 505                                                                       14413 AUTUMN BRANCH TERRACE                       3953 MAPLE AVE STE 300
OKLAHOMA CITY OK 73102                                                                          BOYDS MD 20841                                    DALLAS TX 75219




000038P001-1448S-033                             000015P001-1448S-033                           000016P001-1448S-033                              000017P001-1448S-033
SECURED COMMUNICATIONS INC                       SECURITIES AND EXCHANGE COMMISSION             SECURITIES AND EXCHANGE COMMISSION                SECURITIES AND EXCHANGE COMMISSION
STEVE SYNENKO                                    NY REG OFFICE BANKRUPTCY DEPT                  SEC OF THE TREASURY OFFICE OF GEN COUNSEL         PHIL OFC BANKRUPTCY DEPT
3249 SE QUAY ST                                  BROOKFIELD PL                                  100 F ST NE                                       ONE PENN CTR
PORT ST. LUCIE FL 34984                          200 VESEY ST STE 400                           WASHINGTON DC 20549                               1617 JFK BLVD STE 520
                                                 NEW YORK NY 10281-1022                                                                           PHILADELPHIA PA 19103



000075P001-1448S-033                             002657P002-1448A-033                           000070P001-1448S-033                              000058P001-1448S-033
SENSIS INC                                       SHAREHOLDER VALUE LTD                          SHIPMAN & GOODWIN LLP                             SLOSBURG REAL PROPERTY
JOSE VILLA                                       SCOTT CAIN                                     ERIC S GOLDSTEIN,ESQ                              BRIAN SCHUKAR
818 SOUTH BROADWAY STE 100                       5307 WEST LOOP 289                             ONE CONSTITUTION PLAZA                            10040 REGENCY CIRCLE
LOS ANGELES CA 90041                             STE 201                                        HARTFORD CT 06103-1919                            OMAHA NE 86114
                                                 LUBBOCK TX 79414



000012P001-1448S-033                             000029P001-1448S-033                           000034P001-1448S-033                              000005P001-1448S-033
SOCIAL SECURITY ADMINISTRATION                   STAPLES ADVANTAGE                              TOWER 1555                                        US ATTORNEY FOR DELAWARE
OFFICE OF THE GEN COUNSEL REGION 3               DEPT ATL                                       DEBRA LAWSON                                      CHARLES OBERLY ELLEN SLIGHTS
300 SPRING GDN ST                                JAMIE THOMAS                                   1555 PALM BEACH LAKES BLVD STE 1100               1313 NORTH MARKET ST
PHILADELPHIA PA 19123                            PO BOX 105748                                  WEST PALM BEACH FL 33401                          WILMINGTON DE 19801
                                                 ATLANTA GA 30348-5748



000011P001-1448S-033                             000036P001-1448S-033                           000025P001-1448S-033
US EPA REG 3                                     VINCODO LLC                                    ZIEMER USA
OFFICE OF REG COUNSEL                            TIM DALY                                       CAROL DEPPING OR BETH PRATT
1650 ARCH ST                                     1554 CLARK DR                                  620 E 3RD ST
PHILADELPHIA PA 19103                            YARDLY PA 19067                                ALTON IL 62002




          Records Printed :                 55
